                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

UNITED STATES OF AMERICA,

V.                                                  Criminal Action No. 3:13-cr-l 15


MICHAEL ANTHONY RICHARDSON,
                  Petitioner.



                                           OPINION

       Michael Anthony Richardson, a federal inmate proceeding with counsel, asks the Court to

reconsider its decision to deny his 28 U.S.C. § 2255 motion, arguing that the Court wrongly

considered attempted Hobbs Act robbery as the predicate "crime of violence" for his conviction

under 18 U.S.C. § 924(c). Because Richardson has not presented any meritorious grounds to

reconsider the Court's decision denying his § 2255 motion,the Court will deny his motion to alter

or reconsider.'

                                      I. BACKGROUND

       On July 9, 2013, a grand jury returned an indictment charging Richardson with attempted

interference with commerce by robbery ("attempted Hobbs Act robbery"), in violation of 18

U.S.C. § 1951 (Count One); and use and carry of a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c)(Count Two). (Dk. No. 13.) The "crime of violence"

underlying Count Two was attempted Hobbs Act robbery allegedly committed on January 12,

2013. Richardson pled guilty to both counts. On December 5, 2013, the Court sentenced

Richardson to a total of 180 months imprisonment. (Dk. No. 26.)




      'Because the Court will deny the motion on other grounds, it need not reach the issue of
timeliness or procedural default.
